              Case 3:20-cr-03644-TWR Document 44 Filed 03/22/21 PageID.85 Page 1 of 3
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                           UNITED STATES DISTRICT Co                                     T
                                              SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                   MAR 2 2 2021
                UNITED STATES OF AMERICA
                                      V.
        JOSE ALEJANDRO VAZQUEZ-PACHECO (1)
                                                                           Case Number:         3:20-CR-03644-TWR

                                                                        Robert H Rexrode, III
                                                                        Defendant's Attorney
USM Number                            13943-029
• -
THE DEFENDANT:
[:gJ pleaded guilty to count(s)             1 of the Information

D was found guilty on count(s)
        after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                        Count
8: 1326 - Attempted Reentry Of Removed Alien (Felony)                                                                         1




    The defendant is sentenced as provided in pages 2 through                      3           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
D Count(s)                                                         is         dismissed on the motion of the United States.
                   --------------
~       Assessment: $100.00 - waived


D       NTA Assessment*:$

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    No fine
 [:gJ                             •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                        March 19, 2021
                                                                        Date of Imposition of Sentence

                                                                               -~~~,~
                                                                        HON. TODD W. ROBINSON
                                                                        UNITED STATES DISTRICT JUDGE
           Case 3:20-cr-03644-TWR Document 44 Filed 03/22/21 PageID.86 Page 2 of 3
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE ALEJANDRO VAZQUEZ-PACHECO (I)                                       Judgment - Page 2 of 3
CASE NUMBER:              3 :20-CR-03644-TWR

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 7 months as to count I




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at
            ---------                  A.M.                    on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
       • as notified by the United States Marshal.
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                  3 :20-CR-03644-TWR
             Case 3:20-cr-03644-TWR Document 44 Filed 03/22/21 PageID.87 Page 3 of 3
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               JOSE ALEJANDRO VAZQUEZ-PACHECO (I)                                 Judgment - Page 3 of 3
  CASE NUMBER:             3 :20-CR-03644-TWR

                                              SUPERVISED RELEASE
Upon release from imprisonment, the defendant will be on supervised release for a term of:
3 years



                                   SPECIAL CONDITIONS OF SUPERVISION

    1. The defendant must not commit another federal, state or local crime.
    2. Not enter the United States illegally.




                                                                                             3 :20-CR-03644-TWR
